Citation Nr: 0400726	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  02-03 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a back disorder 
secondary to service-connected bilateral knee disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1954 to 
October 1957, and from June 1959 to January 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In April 2002, the veteran requested a video conference, 
however, this request was withdrawn in June 2002.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c). 

Although the RO sent correspondence in February 2001 that 
notified the veteran of the VCAA, a review of the claims file 
reveals that not all of the notification and duty to assist 
provisions of the Act have been met.  Specifically, the RO's 
letter informed and identified for the veteran the type of 
information or evidence needed to reopen a previously denied 
claim for service connection for a back disorder.  While the 
record does show that service connection for a back disorder 
was most recently denied in a March 1982 rating decision, the 
Board notes that the earlier claim was for secondary service 
connection based on a left knee disability, whereas the 
current claim is based on the theory that the back disorder 
is secondary to bilateral service-connected knee disorders.  
Since the previous denial did not include consideration of 
the right knee, the current claim is an original claim.  
Spencer v. Brown, 4 Vet. App. 283 (1993).  As a result, the 
issue was restyled as reflected on the title page of this 
decision.  

With regard to the VCAA, the Board also notes that the 
veteran was not informed of the specific types of evidence 
needed to support a secondary claim for service connection.  
That notice must be provided.  Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

Correspondence from the Social Security Administration dated 
in June 1990 indicated that the veteran was awarded 
disability benefits.  The medical records relied upon in 
making the determination are not of record.  Pursuant to 
38 C.F.R. § 3.159(c)(2), VA has a duty to attempt to obtain 
these records.  Although Social Security records are not 
controlling in regard to VA's determination, they must be 
considered like any other pertinent evidence and must be 
obtained.  See 38 U.S.C.A. § 5103A(c)(3); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

During a January 1990 VA examination the veteran indicated 
that he injured his back in a car accident.  Further, during 
a March 2001 VA examination, the veteran indicated that he 
sustained a back injury in 1988 while working at the Naticoke 
Medical Hospital in Pennsylvania that resulted in a 
compensation settlement.  As part of the duty to assist, the 
RO should attempt to obtain all records related to these 
injuries to include treatment records, injury reports from 
his former employer, and other pertinent documentation 
related thereto.

The veteran also indicated that he received chiropractic 
physical therapy from Joseph Leonardi, D.C., since February 
2001.  These records are not in the claims file, and the RO 
should attempt to obtain them.

The veteran underwent a VA examination in February 2001.  The 
corresponding report only addressed his back as part of his 
medical history.  Records from the Wilkes-Barre VA Medical 
Center indicate that an August 2000 MRI revealed low back 
pathology.  This evidence along with his service-connected 
bilateral knee disability provide an ample basis for 
scheduling the veteran for an examination in order to obtain 
an opinion as to whether there is a connection between a back 
disorder and service-connected bilateral knee disabilities.  
38 C.F.R. § 3.159(c)(4). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers that have treated him for a 
back disorder since service and ask him 
to sign the appropriate releases.  This 
inquiry is to include medical and 
employment records pertaining to a 1961 
car accident during which a fracture was 
incurred, a work-related back injury in 
1988 at the Nanticoke Medical Hospital, 
treatment records of Dr. Leonardi since 
February 2001, and treatment records from 
a Dr. Harry Smith, Sr. of Wilkes Barre, 
Pennsylvania since 1971.  Thereafter, any 
such records obtained should be 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.

2.  The RO should contact the Social 
Security Administration and request a 
copy of all medical records considered in 
arriving at their decision to grant 
disability benefits.  Any records 
received should be associated with the 
claims folder. 

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § 5102, 5103, and 5103A are 
fully complied with and satisfied.  See 
38 C.F.R. § 3.159; Quartuccio.

4.  Next, the RO should make arrangements 
for the veteran to undergo an orthopedic 
examination to ascertain the nature and 
etiology of any low back disorders.  Any 
tests or studies deemed necessary to make 
this determination should be ordered by 
the physician.  The claims folder must be 
made available for review.  A notation 
that this record review took place should 
be included in the examination report.

A history of the veteran's back disorder 
should be included in the report.  In 
this regard, the record reveals a history 
of veteran's left knee collapsing in 
February 1973,and the appellant hurting 
his back.  The diagnosis in 1973 was 
acute faciofibromyositis.  The record 
also reveals several other post service 
back injuries.  In addition, the 
physician should identify and completely 
describe any other current low back 
symptomatology.  Based on review of the 
claims folder, this remand, all medical 
records and current findings, the 
physician must opine whether it is at 
least as likely as not that the veteran's 
bilateral knee disabilities are the 
proximal cause of his back disorder.  If 
not, is it at least as likely as not that 
the bilateral knee disabilities aggravate 
any diagnosed back disorder.  If so, to 
what extent do knee disabilities increase 
the severity of any diagnosed back 
disorder.  The examiner should set forth 
in detail all findings that provide the 
basis for the opinions.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim.

6.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

7.  Upon completion of the requested 
development above, the RO should again 
review the claim.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board 


has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




